DETAILED ACTION
Applicant’s amendment received on September 6, 2022 in which claims 1-3 and 5-8 were amended, claim 9 was canceled, and claims 10-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-8, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lorkowski (US Patent Application Publication no. 2020/0095111) in view of Gotch et al. (US Patent no. 5586691) and further in view of Wu et al. (US Patent Application Publication 2007/0115372).

Regarding claim 1, Lorkowski discloses a monitoring system for a beer tap station (See Abstract, Fig. 1 and [0027]), the system comprising: a beer tap having a handle and a faucet (See Fig. 1, dispenser 100 and handle 105 and [0068]) the handle having an up position where beer is not flowing through the faucet and a pulled position where beer is flowing through the faucet (See Figs 1-2; and [0031] where the rest position is up and motion position is when the beer is flowing); an image capture device mounted above and in front of the beer tap in a field of view of the image capture device encompassing the handle of the beer tap (See Lorkowski [0045]); a computer that receives video pixel by pixel data from the image capture device that is associated with the handle (See Lorkowsky [0051] and [0055]), the computer is operative to assign light level to each pixel to determine when and how long the beer tap handle has been traversed from the up position to the pull position then back to the up position (See Lorkowsky [0024], [0046], [0055] and [0066]).
It is noted that although Lorkowski provides a hook and a loop fastener (See Lorkowski [0033]), it is silent about image capture device that is associated with the handle the background as specified in the claims.
	However, Gotch teaches image capture device that is associated with the handle the background as specified in the claim (See Gotch col. 2, lines 62-68 and col. 3, lines 1-8). 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the monitoring system of the combination of Lorkowski to incorporate Gotch’s teachings wherein the monitoring system comprising a dark background behind the beer tap handle. The motivation for performing such a modification in Lorkowski is to show the customer information where the dark background will provide better contrast.	
	It is also noted that the although the combination of Lorkowski and Gotch teaches the handle and the background, is silent about where pixel light level is assigned based on a difference between a light level of the handle and a light level of at least a portion of the background.
	However, Wu proposes a background where pixel light level is assigned based on a difference between  light levels of an object and at least a portion of the background (See Wu [0036] “The back-lighting region and the strong back-lighting region require a supplementary lighting. In addition, the exposure difference value is assigned by a positive value due to an excessively dark principal object, and in particular, a larger exposure difference value is assigned to the strong back-lighting region” [0037], [0033] “ Then at the sub-step 408, it is for calculating the dark area ratios of all image samples, in which a dark area ratio is obtained by tabulating the count of pixels with a luminance lower than the dark region threshold value (by tabulating the pixel count of the dark region 520), followed by calculating the ratio of the pixel count of the dark region over the total image pixel count. Further at the sub-step 410, it is for determining the positions of the image samples in the coordinate system.” ).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Lorkowski and Haensch to incorporate Wu’s teachings wherein a background where pixel light level is assigned based on a difference between  light levels of an object (i.e., the handle or any other object) and at least a portion of the background.  The motivation for performing such a modification is to provide an exposure control to control the intensity and time duration of the supplementary lighting under various scene conditions for correcting excessive bright or dark principal object frame.
NOTE:	The Applicant should note that the difference between the light level of the handle and light level of the portion of the background is analogous to Wu’s teachings where luminance difference (i.e., light level difference) between a dark background and an object will help in determining when change the handle position.

As per claims 2-3, 10-11, the combination of Lorkowski, Gotch and WU further teaches an infrared image capture device with infrared light  (See Lorkowski [0055]).

As per claim 4 and 12,  the combination of Lorkowski, Gotchand WU further teaches a number of pixels that pattern moves when the computer determines that the handle has been traversed from up position to the pulled position (See Lorkowski [0031]).

As per claim 6, the limitations of this claim have been noted in the rejection of claim 1, where the combination of Lowkoski, Gotch and Wu teaches the dark background and the beer tap handle (See Gotch col. 2, lines 62-68 and col. 3, lines 1-8).

As per claim 7, the combination of Lorkowski, Gotchand WU further teaches wherein the beer tap is positioned in a bar (See Lorkowski [0082]).

As per claim 8, Lorkowski discloses a method of monitoring a beer tap (See Abstract, Fig. 1 and [0027]), the method comprising the steps of: receiving pixel data of a beer tap handle from an image capture device positioned with its field of view encompassing the beer tap handle, the pixel data associated with light levels (See  Lorkowski [0045] and [0055]); transmitting the pixel data to a computer (See Lorkowski [0044]); analyzing the pixel data by comparing two frames to determine if and when the beer tap handle has been pulled from an up position to a pulled position and back to the up position (See Lorkowski [0022]-[0023], [0030] and [0032]), defining an area of interest in the field of view of the image capture device, to correspond to the beer tap handle (See Lorkoski [0022] and Fig. 1, where the handle 105 is being tracked and [0027]-[0029]). Note that the tracking of the device as noted in [0027]-[0029] will provide tracking of the handle which will be used for analyzing the data from the image capture device 102 of Fig. 1.

As per claims 14-15, most of the limitations of these claims have been noted in the above rejection of claims 1 and 8.  In addition, the combination of Lorkowski, Gotchand WU further teaches the dark background wherein the beer tap is in a bar without a line of sight as claimed (See Gotch col. 2, lines 62-68 and col. 3, lines 1-8).

5.	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for indicating the allowable subject matter were noted in the last Office action.

Claims 16-20 are allowed.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424